DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 9, 10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (U.S. PG-PUB NO. 2020/0020102) in view of Comaniciu (U.S. PG-PUB NO. 2018/0078313).
-Regarding claim 1, Dai discloses an image processing method performed by a computing device deployed with a deep-learning neural network (see abstract), the image processing method comprising: acquiring an image, the image comprising an object to be segmented from the image (receive the image 201, FIG. 2); segmenting the object from the image by using the deep-learning neural network to acquire a first segmentation result (perform semantic segmentation on the image to obtain an initial semantic segmentation result 202, FIG. 2); and modifying, based on correction information, the first segmentation result by using the deep-learning neural network, to acquire a second segmentation result (paragraph 44).
Dai is silent to teaching that acquiring correction information input by a user with respect to the first segmentation result. However, the claimed limitation is well known in the art as evidenced by Comaniciu.
(paragraph 33).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dai with the teaching of Comaniciu in order to provide user input to assist correcting the segmentation.
-Regarding claim 2, the combination further discloses the deep-learning neural network comprises a first part and a second part connected to each other, the second part being closer to an output side of the deep-learning neural network than the first part (see Dai, FIG. 7), the segmenting the object comprises segmenting the object from the image by using the first part and the second part of the deep-learning neural network to acquire the first segmentation result (Dai, initial semantic segmentation result, FIG. 7), and the modifying comprises modifying, based on the correction information, the first segmentation result by using the second part of the deep-learning neural network, to acquire the second segmentation result (Dai, modified semantic segmentation result, FIG. 7).
-Regarding claim 4, the combination further discloses a basic network of the deep-learning neural network is a fully convolutional network (Dai, fully connected convolutional neural network, paragraph 38), a 33branch of a region proposal network existing on a first convolutional layer of the fully convolutional network, the first convolutional layer being lower than a highest convolutional layer of the fully convolutional network and higher than a lowest convolutional layer of the fully convolutional network (see Dai, FIG. 7).
-Regarding claim 9, Dai discloses an image processing apparatus (FIG. 14), comprising: at least one memory configured to store program code (memory, FIG. 14); and at least one processor configured to read the program code and operate as instructed by the program code (processor 1401, FIG. 14), the program code comprising: acquiring code configured to cause at (receive the image 201, FIG. 2); and processing code configured to cause at least one of the at least one processor to segment the object from the image by using a deep-learning neural network to acquire the first segmentation result (perform semantic segmentation on the image to obtain an initial semantic segmentation result 202, FIG. 2), and modify, based on the correction information, the first segmentation result by using the deep-learning neural network to acquire a second segmentation result (paragraph 44).
Dai is silent to teaching that interaction code configured to cause at least one of the at least one processor to acquire correction information input by a user with respect to a first segmentation result. However, the claimed limitation is well known in the art as evidenced by Comaniciu.
In the same field of endeavor, Comaniciu teaches interaction code configured to cause at least one of the at least one processor to acquire correction information input by a user with respect to a first segmentation result (paragraph 33).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dai with the teaching of Comaniciu in order to provide user input to assist correcting the segmentation.
-Regarding claim 10, the combination further discloses a basic network of the deep-learning neural network is a fully convolutional network (Dai, fully connected convolutional neural network, paragraph 38), a branch of a region proposal network existing on a first convolutional layer of the fully convolutional network, the first convolutional layer being lower than a highest convolutional layer of the fully convolutional network and higher than a lowest convolutional layer of the fully convolutional network (see Dai, FIG. 7).
(Dai, initial semantic segmentation result, FIG. 7), and modify, based on the correction information, the first segmentation result by using the second part of the deep-learning neural network, to acquire the second segmentation result (Dai, modified semantic segmentation result, FIG. 7).
-Regarding claim 17, Dai discloses a non-transitory computer-readable storage medium storing a computer program (memory, FIG. 14), which, when executed by at least one processor (processor 1401, FIG. 14), causes the at least one processor to perform: acquiring an image (receive the image 201, FIG. 2) and a cropping region of the image, the cropping region comprising an object to be cropped from the image; cropping the object from the image by using a deep-learning neural network to acquire a first cropping result (perform semantic segmentation on the image to obtain an initial semantic segmentation result 202, FIG. 2); 37modifying, based on the correction information, the first cropping result by using the deep-learning neural network to acquire a second cropping result; and acquiring the object in the second cropping result (paragraph 44).
Dai is silent to teaching that acquiring correction information input by a user with respect to the first cropping result. However, the claimed limitation is well known in the art as evidenced by Comaniciu.
In the same field of endeavor, Comaniciu teaches acquiring correction information input by a user with respect to the first cropping result (paragraph 33).
.

Claim 3, 5, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (U.S. PG-PUB NO. 2020/0020102) in view of Comaniciu (U.S. PG-PUB NO. 2018/0078313) and further in view of Price (U.S. PG-PUB NO. 2018/0108137).
-Regarding claim 3, the combination is silent to teaching that prior to the segmenting the object: acquiring a training data set, and converting all object types in the training data set into a foreground type to generate a new training data set; and training the deep-learning neural network by using the new training data set. However, the claimed limitation is well known in the art as evidenced by Price.
In the same field of endeavor, Price teaches prior to the segmenting the object: acquiring a training data set, and converting all object types in the training data set into a foreground type to generate a new training data set (trained neural network, paragraph 49); and training the deep-learning neural network by using the new training data set (paragraph 49).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Price in order to improve mislabeling of the object.
-Regarding claim 5, the combination further discloses the segmenting the object comprises: outputting, according to the image, a position-sensitive feature map by using all convolutional layers of the fully convolutional network (Price, distance map 404, paragraph 49); generating a rectangular frame by using the region proposal network and projecting the (Price, bounding box 402, paragraph 49); and segmenting the object in the rectangular frame through assembling training to acquire the first segmentation result (Price, binary mask 408, paragraph 49).
-Regarding claim 11, the combination further discloses the processing code comprises: 35code configured to cause at least one of the at least one processor to output, according to the image, a position-sensitive feature map by using all convolutional layers of the fully convolutional network (Price, distance map 404, paragraph 49); code configured to cause at least one of the at least one processor to generate a rectangular frame by using the region proposal network and projecting the rectangular frame onto the position-sensitive feature map (Price, bounding box 402, paragraph 49); and code configured to cause at least one of the at least one processor to segment the object in the rectangular frame through assembling training to acquire the first segmentation result (Price, binary mask 408, paragraph 49).
-Regarding claim 15, the combination further discloses the program code further comprises: code configured to cause at least one of the at least one processor to acquire a training data set, and convert all object types in the training data set into a foreground type to generate a new training data set (Price, trained neural network, paragraph 49); and code configured to cause at least one of the at least one processor to train the deep- learning neural network by using the new training data set (Price, paragraph 49).

Claim 7, 8, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (U.S. PG-PUB NO. 2020/0020102) in view of Comaniciu (U.S. PG-PUB NO. 2018/0078313) and further in view of Kanazawa (U.S. PG-PUB NO. 2020/0218961).
-Regarding claim 7, the combination is silent to teaching that the acquiring the correction information comprises: acquiring tapping by the user on a region in the first 
In the same field of endeavor, Kanazawa teaches the acquiring the correction information comprises: acquiring tapping by the user on a region in the first 34segmentation result (paragraph 61).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of the combination with the teaching of Kanazawa in order to provide user friendly interface.
-Regarding claim 8, the combination further discloses the acquiring the image comprises: acquiring the image and a selection region of the image, the selection region comprising the object to be segmented from the image (Kanazawa, paragraph 61).
-Regarding claim 13, the combination further discloses the interaction code further causes at least one of the at least one processor to acquire tapping by the user on a region in the first segmentation result (Kanazawa, paragraph 61).
-Regarding claim 16, the combination further discloses the acquiring code further causes at least one of the at least one processor to acquire the image and a selection region of the image, the selection region comprising the object to be segmented from the image (Kanazawa, paragraph 61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING Y HSIEH/Primary Examiner, Art Unit 2664